AFFIRMED and Opinion Filed June 4, 2021




                                      In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-19-01268-CR

                CHRISTOPHER SHAWN KINDLE, Appellant
                                V.
                    THE STATE OF TEXAS, Appellee

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 219-80402-2019

                        MEMORANDUM OPINION
                  Before Justices Schenck, Reichek, and Carlyle
                           Opinion by Justice Carlyle
      Christopher Kindle appeals his conviction for methamphetamine possession.

We affirm in this memorandum opinion. See TEX. R. APP. P. 47.4.

      On October 2, 2018, Detective Tyra Gabriel submitted an affidavit seeking a

warrant to search a house located at 1529 Sherrye Drive in Plano. She described her

training and experience as a narcotics investigator and testified she “received

information that narcotics activity had been occurring” at the house. Working

undercover, she and Detective Junwei Sun collected trash from bins placed in front

of the house on September 25, 2018. As they collected the trash, a man Detective

Gabriel recognized from a prior contact as a “known user of heroin,” Nathaniel
Nguyen, walked out of the house and spoke to Detective Sun. Nguyen confirmed he

lived at the house with his girlfriend.

        The trash contained two used syringes with a brown liquid Detective Gabriel

recognized as heroin residue, three used orange syringe caps with suspected heroin

residue, and a “used clear pipe with burnt methamphetamine residue that yielded a

positive field test.” The trash also contained opened mail addressed to the Kindle

family at 1329 Sherrye Drive in Plano,1 with a post-office handling date of

September 20, 2018.

        On October 2, Detective Gabriel again collected trash from the front of the

house, yielding five used syringes with heroin residue, four additional syringe caps,

a plastic baggie containing “brown residue that field tested positive as heroin,” and

mail addressed to the house. Detective Gabriel testified she believed individuals

occupying the house, including Nguyen, possessed heroin, and that “heroin,

methamphetamine and drug paraphernalia are being concealed within the property.”

        The magistrate issued the warrant on October 2, and the Plano Police

Department executed it that day. As officers cleared the house of occupants, they

found Kindle sleeping in a bedroom. Under the pillows where he slept, detectives




    1
     It is unclear from the record whether the affidavit mistakenly described the mail’s address as 1329
Sherrye Drive instead of 1529 Sherrye Drive, or whether the person who addressed the mail made the
mistake. In any event, given its location in the trash outside 1529 Sherrye Drive, it is objectively unlikely
the mail was placed in a trash bin associated with 1329 Sherrye Drive.
                                                    –2–
found two baggies containing at least 6.87 grams of methamphetamine.2 On the

nightstand next to the bed, they found a scale with methamphetamine residue, a

variety of used pipes and bongs, used syringes, empty pill capsules, and empty

baggies. After officers cleared the room, one of the detectives asked Kindle whether

the room was his, and Kindle replied: “That’s where I was sleeping. Yeah.”

       The grand jury indicted Kindle on a charge of possessing, with intent to

deliver, between four and 200 grams of methamphetamine, enhanced by two prior

felony convictions. Kindle moved to suppress evidence from the search, arguing

there was no probable cause to issue the search warrant. After the trial court denied

the motion, Kindle entered a “not guilty” plea to the charge and “true” pleas to the

two enhancement paragraphs. The jury found him guilty, found both enhancement

paragraphs were true, and assessed punishment at thirty-five years’ confinement.

  THE TRIAL COURT DID NOT ERR BY DENYING KINDLE’S MOTION TO SUPPRESS AND
                     MOTION FOR NEW TRIAL BASED ON THAT DENIAL

       Kindle first contends the trial court erred by denying his motion to suppress

and motion for new trial, because the search warrant did not adequately identify the

place to be searched or the objects to be seized. See TEX. CODE CRIM. PROC. art.

18.04(2). Kindle did not timely object on that basis in the trial court and thus has not

preserved his argument for our review. See TEX. R. APP. P. 33.1(a); Yazdchi v. State,



   2
    Although both baggies contained a white crystal substance consistent with methamphetamine, only
one was tested by a laboratory. The laboratory confirmed the baggie contained 6.87 grams of
methamphetamine.
                                               –3–
428 S.W.3d 831, 844–45 (Tex. Crim. App. 2014) (argument raised for the first time

in a motion for new trial is not preserved for appeal). Regardless, the warrant

incorporates Detective Gabriel’s affidavit and provides that the “place and premises

described in said Affidavit” will be searched for “the personal property described in

said Affidavit.” The affidavit, in turn, specifically identifies the house as the place to

be searched and, in multiple places, identifies illegal drugs, including heroin and

methamphetamine, as contraband likely to be found there. The warrant sufficiently

identifies the subject of the search. See Gonzalez v. State, 577 S.W.2d 226, 230 (Tex.

Crim. App. [Panel Op.] 1979).

      Kindle next argues there was no probable cause to issue the search warrant.

“Probable cause exists when, under the totality of the circumstances, there is a fair

probability that contraband or evidence of a crime will be found at the specified

location.” State v. McLain, 337 S.W.3d 268, 272 (Tex. Crim. App. 2011). This “is a

flexible and non-demanding standard,” and we give great deference to a magistrate’s

determination based on a warrant affidavit. Id. at 271–72. We must “interpret the

affidavit in a commonsensical and realistic manner, recognizing that the magistrate

may draw reasonable inferences.” Id. at 271. And our duty “is simply to ensure that

the magistrate had a substantial basis for concluding that probable cause existed.”

Flores v. State, 319 S.W.3d 697, 702 (Tex. Crim. App. 2010). This does not mean

we act as a “rubber stamp,” invariably approving the magistrate’s decision. Id. But



                                           –4–
that “decision should carry the day in doubtful or marginal cases, even if [we] might

reach a different result upon de novo review.” Id. (quotation omitted).

      Kindle attacks the warrant affidavit by isolating its various statements and

arguing that each does not provide enough detail to establish probable cause. For

example, as he fairly points out, the affidavit provides no details about the source or

timing of the information Detective Gabriel received suggesting drug activity

occurred at the house. Nor does it provide details to support her statement that she

recognized Nguyen from a “prior contact” as a “known user of heroin.”

      The issue, however, “is not whether there are other facts that could have, or

even should have, been included in the affidavit; we focus on the combined logical

force of facts that are in the affidavit, not those that are omitted from the affidavit.”

Rodriguez v. State, 232 S.W.3d 55, 62 (Tex. Crim. App. 2007). We agree that neither

Detective Gabriel’s bare assertion that she “received information” about drug

activity at the house nor her statement that a “known user of heroin” lived there,

standing on its own, establishes probable cause to search the house. Nevertheless,

the magistrate considered that information as part of the totality of the circumstances

suggesting drugs were likely to be found there. See Flores, 319 S.W.3d at 703.

      Kindle also argues the evidence from the trash pulls does not establish

probable cause, relying on State v. Dickson, No. 05-07-0152-CR, 2008 WL 3867643,

at * 3 (Tex. App.—Dallas Aug. 21, 2008, no pet.), Davila v. State, 169 S.W.3d 735,

739 (Tex. App.—Austin 2005, no pet.), and Serrano v. State, 123 S.W.3d 53 (Tex.

                                          –5–
App.—Austin 2003, pet. ref’d). But each of those cases dealt with a warrant affidavit

based largely on evidence taken from a single trash pull, as opposed to the two trash

pulls as we have in this case. Moreover, after those cases were decided, the court of

criminal appeals upheld a probable-cause determination under circumstances

substantially similar to those here. See Flores, 319 S.W.3d at 703.

      According to the warrant affidavit in Flores, an experienced officer received

an anonymous tip about drug activity at a house on an unspecified date. 319 S.W.3d

at 698–99. After corroborating a portion of the tipster’s information about the

house’s occupants, detectives pulled trash from the front of the house on two separate

occasions, five days apart, and recovered drug evidence. Id. at 699–700. After the

magistrate issued the warrant, officers searching the house found drugs and arrested

the house’s occupant for possessing cocaine with intent to deliver. Id. a 700. The

defendant moved to suppress evidence from the search, arguing both that the warrant

affidavit lacked sufficient underlying facts to show the anonymous tip was reliable

and that the affidavit failed to affirmatively link the drug evidence found in the trash

pulls to the defendant or the house. Id. at 700–01.

      With respect to the anonymous tip, the court stated that, although it was

“perhaps insufficient in itself to establish probable cause to search,” it “was

nevertheless a circumstance to be considered, along with all of the other

circumstances, in the determination of whether probable cause existed.” Id. at 703

(citing W. LaFave, Search and Seizure: A Treatise on the Fourth Amendment § 3.3(f)

                                          –6–
at 193–94 (4th ed. 2004)). As for the trash pulls, the court explained that the

magistrate could reasonably infer the trash placed in front of the house came from

the house, rather than a neighboring residence. And based on the “doctrine of

chances,” it was objectively unlikely that persons unconnected to the house would

have placed drugs in the house’s trash twice within a five-day period. Id. Under the

totality of the circumstances, the magistrate had a substantial basis for concluding

“there was at least a fair probability or substantial chance” that drugs would be found

at the house. Id.

      Here, the warrant affidavit similarly provides that Detective Gabriel, an

experienced narcotics detective, received information suggesting drug activity

occurred at a house. In the course of her investigation, she identified a person living

at the house whom she knew from a “prior contact” was a heroin user. The magistrate

could reasonably infer this knowledge came from a previous drug investigation.

Detective Gabriel found drug evidence in trash bins placed in front of the house on

two separate occasions, one week apart. The magistrate could infer the drug evidence

came from someone connected to the house. See id. at 703.

      Although we agree with Kindle that other facts “could have, or even should

have, been included in the affidavit,” Rodriguez, 232 S.W.3d at 62, the magistrate

had a substantial basis, under the totality of the circumstances, to conclude “there

was at least a fair probability or substantial chance” drugs would be found at the



                                         –7–
house. Flores, 319 S.W.3d at 703. The trial court did not err by denying Kindle’s

motion to suppress and motion for new trial based on that denial.

               THE EVIDENCE SUFFICIENTLY SUPPORTS KINDLE’S CONVICTION

         Kindle next argues the evidence is insufficient to prove he intentionally or

knowingly possessed methamphetamine. See TEX. HEALTH & SAFETY CODE

§§ 481.102(6), 481.115(a); TEX. PENAL CODE § 1.07. We review evidentiary

sufficiency under the familiar Jackson v. Virginia3 standard, viewing all evidence in

the light most favorable to the verdict to determine whether the factfinder was

rationally justified in finding guilt beyond a reasonable doubt. See Temple v. State,

390 S.W.3d 341, 360 (Tex. Crim. App. 2013).

         Although a defendant’s mere presence at a location where drugs are found will

not establish intentional or knowing possession, a factfinder may infer such

possession when justified by sufficient independent facts and circumstances

indicating an affirmative link between the defendant and the drugs. Tate v. State, 500

S.W.3d 410, 413–14 (Tex. Crim. App. 2016). The court of criminal appeals has

provided a list of non-exclusive factors that may, either singly or in combination,

establish such an affirmative link:

         (1) the defendant’s presence when a search is conducted; (2) whether
         the contraband was in plain view; (3) the defendant’s proximity to and
         the accessibility of the narcotic; (4) whether the defendant was under
         the influence of narcotics when arrested; (5) whether the defendant
         possessed other contraband or narcotics when arrested; (6) whether the

   3
       443 U.S. 307 (1979).
                                          –8–
        defendant made incriminating statements when arrested; (7) whether
        the defendant attempted to flee; (8) whether the defendant made furtive
        gestures; (9) whether there was an odor of contraband; (10) whether
        other contraband or drug paraphernalia were present; (11) whether the
        defendant owned or had the right to possess the place where the drugs
        were found; (12) whether the place where the drugs were found was
        enclosed; (13) whether the defendant was found with a large amount of
        cash; and (14) whether the conduct of the defendant indicated a
        consciousness of guilt.

Evans v. State, 202 S.W.3d 158, 162 n.12 (Tex. Crim. App. 2006). Ultimately, it is

“not the number of links that is dispositive, but rather the logical force of all the

evidence, direct and circumstantial.” Id. at 162.

        We have multiple links here. Police found Kindle asleep alone on a bed and

then found the methamphetamine under pillows he was sleeping on directly after

they woke him up. They also found numerous items of used drug paraphernalia in

plain sight next to the bed. All this was in a bedroom and Kindle was the only

occupant before police arrived.

        Viewed in the light most favorable to the verdict, the evidence sufficiently

supports the conclusion that Kindle possessed the requisite amount of

methamphetamine.4




    4
      We reject Kindle’s argument that jury notes asking to see additional evidence related to possession,
as well as the overall length of the jury’s deliberations, suggest the evidence is insufficient to support his
conviction. See Stevenson v. State, No. 05-93-00795-CR, 1997 WL 472307, at *3 (Tex. App.—Dallas Aug.
20, 1997, pet. ref’d) (not designated for publication) (“Whether the jury verdict is supported by legally
sufficient evidence is measured by the evidence presented at trial, not by jury notes sent to the trial judge
after both sides have closed. . . . [T]he jury note is immaterial for purposes of determining the sufficiency
of the evidence.” (citation omitted)); Scott v. State, 202 S.W.3d 405, 411 (Tex. App.—Texarkana 2006, pet.
ref’d) (noting that both the length and difficulty of jury deliberations are irrelevant to a sufficiency review).
                                                     –9–
  THE TRIAL COURT DID NOT ERR BY ALLOWING DETECTIVE SLICKER’S TESTIMONY

      Finally, Kindle contends the trial court erred by allowing Detective Ryan

Slicker to offer both an opinion about whether the evidence showed possession with

intent to deliver and “generalized testimony regarding the consequences, use and

trafficking of narcotics.” We review a trial court’s decision to admit or exclude

evidence for abuse of discretion. Henley v. State, 493 S.W.3d 77, 82–83 (Tex. Crim.

App. 2016). To preserve error in admitting evidence, a party must lodge a timely and

specific objection. TEX. R. APP. P. 33.1(a); Fuller v. State, 253 S.W.3d 220, 232–33

(Tex. Crim. App. 2008).

      Kindle did not object when Detective Slicker opined that whoever possessed

the drugs had intent to deliver them. Thus, he waived any error in allowing that

testimony. See TEX. R. APP. P. 33.1(a); Fuller, 253 S.W.3d at 232–33. Moreover,

even if Kindle had preserved an objection, he could not show the testimony harmed

him, because the jury acquitted him of possession with intent to deliver. See TEX. R.

APP. P. 44.2(b); Tienda v. State, 479 S.W.3d 863, 881 (Tex. App.—Eastland 2015, no

pet.) (error in admitting evidence harmless where it related only to a charge for which

defendant was acquitted).

      With respect to Detective Slicker’s “generalized testimony” regarding drug

use and trafficking, and within the range of reporter’s record pages Kindle has cited

to us in his brief, Kindle first made a relevance objection to the following question:

“[J]ust generally speaking, what kind of effects does methamphetamine have on a

                                        –10–
person?” Kindle makes no argument as to this specific question, and we conclude

the question was relevant to whether Kindle’s appearance or behavior at the time of

the search, as captured on body camera, suggested he was under the influence of

methamphetamine. See TEX. R. EVID. 401. Second, Kindle objected to the relevance

of the State’s question asking whether Detective Slicker was familiar with the price

of methamphetamine. Again, Kindle makes no specific argument as to this question,

and we conclude the responsive testimony was relevant because determining the

value of the methamphetamine found during the search could suggest whether it was

intended for sale rather than personal use. See id. The trial court did not err by

overruling Kindle’s relevancy objections.

      To the extent Kindle argues Detective Slicker’s testimony was unduly

prejudicial under Rule 403, he did not object on that basis in the trial court and thus

has not preserved the argument for our review. See TEX. R. APP. P. 33.1(a); Hiatt v.

State, No. 05-19-00564-CR, 2020 WL 7021539, at *6 (Tex. App.—Dallas Nov. 30,

2020, no pet.) (mem. op., not designated for publication) (relevance objection does

not preserve Rule 403 complaint).

      We affirm the trial court’s judgment.




                                            /Cory L. Carlyle/
191268f.u05                                 CORY L. CARLYLE
Do Not Publish                              JUSTICE
TEX. R. APP. P. 47.2(b)

                                        –11–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CHRISTOPHER SHAWN KINDLE,                      On Appeal from the 219th Judicial
Appellant                                      District Court, Collin County, Texas
                                               Trial Court Cause No. 219-80402-
No. 05-19-01268-CR          V.                 2019.
                                               Opinion delivered by Justice Carlyle.
THE STATE OF TEXAS, Appellee                   Justices Schenck and Reichek
                                               participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 4th day of June, 2021.




                                       –12–